Exhibit 10.3
AR NOTE ISSUANCE AGREEMENT
     This AR Note Issuance Agreement (this “Agreement”) is dated as of the 6th
day of June, 2008, and is made by and between Lime Energy Co., a Delaware
corporation (the “Company”), and Richard P. Kiphart (“Kiphart”) and Advanced
Biotherapy, Inc. (“ADVB” and together with Kiphart, “Noteholders”).
W I T N E S S E T H:
     WHEREAS, the Company and the Noteholders are parties to that certain Note
Issuance Agreement dated as of March 12, 2008 (the “Existing Agreement”),
pursuant to which the Company issued to the Noteholders that certain Revolving
Line of Credit Note dated March 12, 2008 and due March 31, 2009, in the maximum
principal amount of $3,000,000 (the “Existing Note”); and
     WHEREAS, Kiphart desires to increase his commitment to the Company, and the
parties desire to amend and restate the Existing Note and to divide it into two
separate Notes (the “AR Notes”) payable to each Lender and separately reflecting
each Lender’s commitment to the Company;
     WHEREAS, the Company has agreed to make the AR Notes convertible if they
are not paid at maturity; and
     WHEREAS, the parties desire to set forth certain additional understandings
among themselves relating to the obligations of the Company to Noteholders and
to certain other matters, all as more fully described herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereby agrees as follows:
     1. Amended and Restated Notes. Contemporaneously with the execution of this
Agreement and delivery by the Company to the Noteholders of the AR Notes,
Noteholders shall deliver to the Company the original Existing Note.
     2. Condition to Advances. It shall be a condition to each advance under the
AR Notes that no Event of Default (as defined in the AR Notes) shall have
occurred and be continuing. At the time of each request for an advance, the
Company shall provide to the Noteholders a certificate, executed by the Chief
Executive Officer or Chief Financial Officer of the Company, stating that no
Event of Default has occurred and is continuing.
     3. Manner of Advances, Repayments and Prepayments. All advances requested
by the Company shall be drawn 95/110 from Kiphart’s AR Note and 15/110 from
ADVB’s AR Note. As long as both AR Notes remain outstanding, all repayments and
prepayments shall be made between the two AR Notes in the same proportion.

Page 1 of 5



--------------------------------------------------------------------------------



 



     4. Commitment by ADVB. ADVB hereby covenants and agrees that it has
reserved cash or other immediately liquid assets in the amount of $1,500,000 and
shall at all times while its AR Note remains outstanding continue to reserve a
sufficient amount of cash or other immediately liquid assets as to enable it to
make advances under its AR Note.
     5. Subordination by Noteholders. Each Noteholder agrees to subordinate its
AR Note in the event the Company arranges to have a commercial lender provide
financing to the Company for similar purposes, which subordination must be on
terms and conditions acceptable to the Noteholders in their reasonable
discretion.
     6. Information Regarding Use of Proceeds. Promptly following request
therefore by either Noteholder, the Company shall provide Noteholders with
reasonable detail regarding the use of proceeds with respect to any advance made
under the AR Notes, subject to the Company’s obligations under Regulation F-D.
     7. Arbitration. In the event of any and all disagreements and controversies
arising from this Agreement or the AR Notes, such disagreements and
controversies shall be subject to binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association in Chicago, Illinois before one neutral arbitrator. Any
party involved in such disagreement or controversy may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, any involved party may also seek from any court having jurisdiction
any interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, no party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such party, or unless such disclosure is directly related
to an arbitration proceeding as provided herein, including, but not limited to,
the prosecution or defense of any claim in such arbitration. The costs and
expenses of the arbitration (excluding attorneys’ fees) shall be paid by the
non-prevailing party or as determined by the arbitrator.
     8. Miscellaneous.
     (a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
     (b) This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
Noteholder shall assign its rights under this Agreement except in connection
with an assignment under the AR Note permitted by the terms thereof.

Page 2 of 5



--------------------------------------------------------------------------------



 



     (c) This Agreement amends and restates the Existing Agreement in its
entirety as of the date hereof, and this Agreement may be amended only by
written execution by all parties. No waiver of any provision of this Agreement
shall in any event be effective unless the same shall be in writing and
acknowledged by the party against whom enforcement is sought, and then any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given.
     (d) The descriptive headings of the several sections and paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     (e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.
     (f) Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
     (g) This Agreement may be executed in one or more counterparts, all of
which shall be deemed but one and the same agreement and each of which shall be
deemed an original. Delivery by facsimile of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     (h) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
     (i) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF
THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR

Page 3 of 5



--------------------------------------------------------------------------------



 



HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

Page 4 of 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

          LIME ENERGY CO.    
 
       
By:
Name:
  /s/ Jeffrey Mistarz
 
Jeffrey R. Mistarz    
Title:
  Executive Vice President and Chief Financial Officer    
 
        NOTEHOLDERS:    
 
       
By:
Name:
  /s/ Richard Kiphart
 
Richard P. Kiphart    
 
        Advanced Biotherapy Inc.    
 
       
By:
  /s/ Christopher Capps
 
Christopher W. Capps, President    

Page 5 of 5